ORDER

PER CURIAM.
Defendant Vincenzo Acquaviva appeals the judgment of the Circuit Court of St. Francois County: (1) granting Plaintiff Lena D. Johnston’s petition to quiet title by reason of adverse possession; and (2) dismissing with prejudice his counterclaim to quiet title against Plaintiffs adverse possession claim to portions of his deeded property. Defendant contends the trial court’s ruling that Plaintiff was the fee simple owner of the disputed property by reason of adverse possession was against the substantial weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be -without merit. An *737extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).